           Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

CHERYL VALENCIA,

                 Plaintiff,

v.                                                                                         CV 19-0631 JHR

ANDREW SAUL, Commissioner
of Social Security,

                 Defendant.

                        MEMORANDUM OPINION AND ORDER

          This matter comes before the Court on Plaintiff Cheryl Valencia’s Motion to Reverse and

Remand for a Rehearing with Supporting Memorandum. [Doc. 21]. Briefing was completed on

Ms. Valencia’s Motion on May 13, 2020. [Docs. 25, 26]. Pursuant to 28 U.S.C. § 636(c) and

Federal Rule of Civil Procedure 73(b), the parties consented to the undersigned Magistrate Judge

resolving Ms. Valencia’s challenge to the Commissioner’s Final Decision on her application for

Social Security benefits and entering Final Judgment in this appeal. [Docs. 4, 7 & 8]. Having

reviewed the parties’ briefing and the Administrative Record (“AR”),1 the Court grants Ms.

Valencia’s Motion, reverses the Commissioner’s Final Decision denying her benefits under the

Social Security Act, and remands this case for further administrative proceedings.

     I.      INTRODUCTION

          This case turns on whether the Appeals Council should have considered additional

evidence submitted by Ms. Valencia after she received the unfavorable decision from the

Administrative Law Judge (“ALJ”) in her case. The Commissioner agrees that the evidence,


1
 Documents 12 through 12-40 comprise the sealed Certified Transcript of the Administrative Record (“AR”) for this
appeal. The Court cites the Record’s internal pagination, rather than the CM/ECF document and page numbers
assigned when it was filed in this Court.

                                                       1
          Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 2 of 11




consisting of a psychological report authored by Robert Krueger, Ph.D., conflicts with the residual

functional capacity supporting the ALJ’s Final Decision denying Ms. Valencia benefits under the

Social Security Act. Nonetheless, the Commissioner argues that the report does not outweigh the

other substantial evidence supporting his decision. However, as discussed below, whether the

Commissioner’s decision is supported by substantial evidence in light of Dr. Krueger’s report is

not the question. Instead, it is whether the Appeals Council should have at least considered the

report – an issue of law subject to a de novo determination. Having conducted this review, the

Court agrees with Ms. Valencia that the Council’s reason for discarding Dr. Krueger’s report is

unsupported and contrary to law, requiring the reversal and remand of this case for further

proceedings.

   II.      PROCEDURAL HISTORY

         Ms. Valencia applied for disability insurance benefits under Title II of the Social Security

Act on April 15, 2016. AR at 284-288. She later applied for supplemental security income benefits

under Title XVI of the Act on April 28, 2016. AR at 289-295. In both applications Ms. Valencia

alleged a disability onset date of April 11, 2016, due to, as summarized by the Administration,

“Fibromyalgia, Chronic Pain, Anxiety, Depression, Left Bundle Branch Block, Hypertension,

PTSD, Morbid Obesity, Sleep Apnea, Back Injury,” and other “emotional issues.” See AR at 103-

104, 118-119, 284, 289. The Administration denied Ms. Valencia’s applications at the initial and

reconsideration stages of review, so she requested a de novo hearing before an administrative law

judge (“ALJ”). AR at 103-167, 189-205. ALJ Frederick E. Upshall, Jr., held a hearing on Ms.

Valencia’s applications on December 19, 2017, at which Ms. Valencia and Vocational Expert

(“VE”) Sandra Trost were questioned by the ALJ and Ms. Valencia’s attorney. See AR at 50-102.




                                                  2
          Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 3 of 11




         Ms. Valencia testified she had greatly reduced her hours working in a reporting capacity

for a Bernalillo County senior center because of her alleged conditions. AR at 58-59. Ms. Valencia

clarified that she could not work at a greater capacity because of chronic pain from a pelvic injury,

fibromyalgia, and a bone spur in her neck. See AR at 66-67. She stated that her pain radiates

throughout her back and neck, is focused on her right side, and affects her feeling in her right arm,

causing an inability to comfortably stand, sit or sleep. AR at 67-68. Because of a constant

“pinching” feeling in her neck, Ms. Valencia stated that her pain is usually an 8-10/10, which

leaves her feeling irritated. AR at 68-69. Ms. Valencia also testified that she suffers from chronic

migraines, has a history of left bundle branch block, and has problems with her Achilles tendon

due to bone spurs. AR at 69-77. Ms. Valencia also reported mental health impairments, including

depression, anxiety, and trouble interacting and getting along with her medical providers. AR at

77-86.

         The ALJ then addressed his questions to the vocational expert. AR at 92-102. Having

reviewed Ms. Valencia’s file and heard her testimony at the hearing, the VE testified that a

hypothetical person with Ms. Valencia’s limitations would be unable to perform her past relevant

work as a case aid, financial aid counselor assistant, or a patient scheduler. AR at 94-95. The VE

did opine that such a person would be able to work as a bottle capper, silver wrapper, or a

photocopy machine operator, but she qualified that opinion in response to questioning by the ALJ

and Ms. Valencia’s attorney. AR at 95-99. Specifically, the VE testified that such a person could

not maintain employment if she responded inappropriately to coworkers or supervisors, was unable

to consistently concentrate and stay on-task for two-hour blocks of time (or was off task more than

10% of the workday), was unable to consistently keep pace with other workers, or missed more

than one day of work a month. AR at 95-100.



                                                 3
           Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 4 of 11




          The ALJ issued an unfavorable decision on August 31, 2018, finding that Ms. Valencia

retained the ability to work as described by the VE and denying benefits. AR at 168-188. Ms.

Valencia submitted a Request for Review of Hearing Decision/Order to the Appeals Council on

September 27, 2018. AR at 283. Later, on November 21 and December 17, 2018, her attorney sent

additional evidence to the Council pursuant to 20 C.F.R. § 404.970(b). The evidence, a report and

associated assessments authored by Dr. Robert Krueger, Ph.D., was dated November 11, 2018,

and Ms. Valencia asserted that it was “new, material and chronologically pertinent” as required by

Section 404.970(b). AR at 15-35. The Appeals Council denied Ms. Valencia’s request for review

on May 14, 2019, AR at 1-6, rendering the ALJ’s decision the Final Decision of the Commissioner

for the purposes of this appeal. See Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

Pertinent to this appeal, the Council determined that Dr. Krueger’s report and opinion “does not

relate to the period at issue”, AR at 2, and therefore “does not affect the decision about whether

you were disabled beginning on or before August 31, 2018.” Id. The Council did not designate

Dr. Krueger’s report as an exhibit nor otherwise add it to the Record. AR at 2, 5. Instead, the

Council notified Ms. Valencia that if she wanted the Administration to consider whether she was

disabled after August 31, 2018, she would have to apply again. AR at 2.

          Ms. Valencia timely initiated this appeal on July 12, 2019, and, after extensions, briefing

was completed on her motion to remand on May 13, 2020. [Docs. 1, 21, 25, 26 27]. This Court

has jurisdiction to review the Appeals Council’s decision to disregard Dr. Krueger’s report and the

Commissioner’s Final Decision pursuant to 42 U.S.C. § 405(g) and 20 C.F.R. § 422.210(a).

   III.      THE COMMISSIONER’S FINAL DECISION

          A claimant seeking social security benefits under the Act must establish that she is unable

“to engage in any substantial gainful activity by reason of any medically determinable physical or



                                                   4
             Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 5 of 11




mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(l)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must use a five-step

sequential evaluation process to determine eligibility for benefits. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).2

           At Step One of the sequential evaluation process, the ALJ found that Ms. Valencia has not

engaged in substantial gainful activity since her alleged onset date. AR at 174. At Step Two, he

determined that Ms. Valencia has the following severe impairments: Anxiety, Personality

Disorder, Somatoform Symptom Disorder, and Fibromyalgia. AR at 174. At Step Three, the ALJ

concluded that Ms. Valencia’s combined impairments do not meet or medically equal the

regulatory “listings” which presumptively establish disability. AR at 174-176. Ms. Valencia does

not challenge the ALJ’s findings at Steps One through Three in this appeal. [See generally Docs.

21, 26].

           When a claimant does not meet a listed impairment, the ALJ must determine the extent to

which she remains able to work (her “residual functional capacity” or “RFC”) before proceeding

to identify past jobs she can still do at Step Four, or other jobs she can do despite her limitations

at Step Five. See 20 C.F.R. §§ 404.1520(e), 416.920(e). “RFC is not the least an individual can do




2
    The Tenth Circuit summarized these steps in Allman v. Colvin, 813 F.3d 1326, 1333 n. l (10th Cir. 2016):

           At step one, the ALJ must determine whether a claimant presently is engaged in a substantially
           gainful activity. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). If not, the ALJ then decides
           whether the claimant has a medically severe impairment at step two. Id. If so, at step three, the ALJ
           determines whether the impairment is “equivalent to a condition ‘listed in the appendix of the
           relevant disability regulations.’” Id. (quoting Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
           2004)). Absent a match in the listings, the ALJ must decide at step four whether the claimant’s
           impairment prevents him from performing his past relevant work. Id. Even if so, the ALJ must
           determine at step five whether the claimant has the RFC to “perform other work in the national
           economy.” Id.


                                                            5
             Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 6 of 11




despite his or her limitations or restrictions, but the most.” SSR 96-8p, 1996 WL 374184, at *1. In

this case, the ALJ determined that at all relevant times Ms. Valencia retained the RFC to:

            perform light work … except she can lift, carry, push and pull 20 pounds
            occasionally and 10 pounds frequently. She can sit for six hours in an eight-hour
            workday, stand or walk for six hours in an eight-hour workday, all with normal
            breaks. She can occasionally climb ramps or stairs, but never climb ladders, ropes,
            or scaffolds. She can occasionally stoop, crouch, kneel, and crawl. She must avoid
            concentrated exposure to environmental irritants such as fumes, odors, dusts, and
            gases. Her work is limited to simple, routine, and repetitive tasks; performed in a
            work environment free of fast paced production requirements; involving only
            simple, work-related decisions; and with few, if any, changes in the workplace. She
            cannot interact with the public. She can occasionally interact with coworkers and
            supervisors.

AR at 176. The ALJ employed this RFC at Step Four, where he agreed with the VE’s assessment

that Ms. Valencia cannot return to her past relevant work. AR at 179. At Step Five, he adopted her

testimony and found that Ms. Valencia remained capable of work as a bottle capper, silver wrapper,

or copy machine operator. AR at 180. The ALJ determined that Ms. Valencia was not disabled as

defined in the Social Security Act from her alleged onset date (April 11, 2016) through the date of

his decision (August 31, 2018) and he denied benefits under Titles II and XVI. AR at 181.

      IV.      LEGAL STANDARDS

            Under the regulations,3 the Appeals Council will review a case if it “receives additional

evidence that is new, material, and relates to the period on or before the date of the hearing

decision, and there is a reasonable probability that the additional evidence would change the

outcome of the decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5). This review is subject to,

and affected by, whether additional evidence is submitted after the ALJ’s decision.

            If new and material evidence is submitted, the Appeals Council shall consider the
            additional evidence only where it relates to the period on or before the date of the
            administrative law judge hearing decision. The Appeals Council shall evaluate the
            entire record including the new and material evidence submitted if it relates to the

3
    The applicable regulations were amended effective January 17, 2017 with compliance required by May 1, 2017.

                                                         6
         Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 7 of 11




        period on or before the date of the administrative law judge hearing decision. It will
        then review the case if it finds that the administrative law judge’s action, findings,
        or conclusion is contrary to the weight of the evidence currently of record.

20 C.F.R. §§ 404.970(b), 416.1470(b). Thus, as the Tenth Circuit has explained, the regulations

draw a distinction between new and material evidence - which the Appeals Council must

“consider” alongside the rest of the evidence in the file - and evidence which is rejected because

it does not qualify for consideration. Padilla v. Colvin, 525 F. App’x 710, 712 (10th Cir. 2013)

(unpublished) (citing Krauser v. Astrue, 638 F.3d 1324, 1328 (10th Cir. 2011)). As the court said

in Padilla,

        The difference is meaningful. If the Appeals Council did not consider the additional
        evidence because it did not qualify for consideration … then the question on appeal
        is whether the Appeals Council erred in failing to do so. If the Appeals Council did
        accept and consider the new evidence, then the question on appeal is whether the
        ALJ’s decision was supported by substantial evidence in light of the new evidence.

Id. n. 1. As opposed to the substantial evidence standard, “[w]hether evidence qualifies for

consideration is a question of law subject to de novo review.” Id. at 712 (citing Threet v. Barnhart,

353 F.3d 1185, 1191 (10th Cir.2003)).

   V.         ANALYSIS

        Ms. Valencia presses two arguments in favor of remand. First, she argues that the Appeals

Council was required to consider Dr. Krueger’s report rather than disregarding it. [Doc. 21, p. 8].

Second, she argues that the ALJ failed to properly weigh the opinion of consultative examiner

Paula Hughson, M.D. [Id., p. 16]. The Court is ultimately persuaded that the Appeals Council erred

by failing to at least consider Dr. Krueger’s opinion. As such, Ms. Valencia’s alternative RFC-

based argument will not be addressed here “because [it] may be affected [or rendered moot] by the

[Administration]’s treatment of [this] case on remand.” Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003).



                                                  7
         Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 8 of 11




       As noted, the ALJ issued his decision on August 31, 2018, AR at 168, and Ms. Valencia

thereafter submitted a report and opinion prepared by Robert Krueger, Ph.D., dated November 11,

2018. See AR at 15-35. She argues that the Appeals Council was required to at least consider Dr.

Krueger’s opinion, and that its failure to do so is reversible error under Tenth Circuit law. [Doc.

21, p. 8]. The Court agrees.

       Dr. Krueger examined Ms. Valencia on November 9, 2018 and reviewed her medical

records to assess her “current cognitive/emotional/behavioral functioning to assist with processing

of her disability claim.” AR at 24. Dr. Krueger conducted a clinical interview lasting two hours

with biopsychosocial history and mental status examination, and administration of WAIS-IV

testing, the Reading Portion from the WRAT-R, and a Beck Depression Inventory. AR at 23-24.

Dr. Krueger also reviewed Ms. Valencia’s medical and psychiatric records as well as the report of

consultative examiner Paula Hughson, M.D. AR at 24. Dr. Krueger diagnosed Ms. Valencia with

Post-Traumatic Stress Disorder, chronic, Generalized Anxiety Disorder, Major Depressive

Disorder, recurrent with moderate severity, Unspecified Neurocognitive Disorder, and Somatic

Symptom Disorder, resulting in marked impairment in her ability to maintain persistence and pace

and the likelihood of frequent absence from work due to her symptoms. AR at 30. Dr. Krueger

filled out a form further indicating that Ms. Valencia’s ability to concentrate for two-hour segments

was markedly impaired, she would be unable to complete a normal workweek without

interruptions from her psychologically-based symptoms, and her ability to accept instructions and

respond appropriately to criticism from supervisors or get along with coworkers without exhibiting

behavioral extremes was at least moderately impaired. AR at 16-17. Relevant here, he opined that

Ms. Valencia’s impairments “clearly are of long-term duration[.]” AR at 30.




                                                 8
         Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 9 of 11




       In contrast, the Appeals Council found that Dr. Krueger’s report and testing did “not relate

to the period at issue.” AR at 2. It reasoned that the ALJ decided Ms. Valencia’s claim through

August 31, 2018, and that Dr. Krueger’s report, in November, therefore did not affect the decision

about whether Ms. Valencia was disabled before then. Id. On appeal, Ms. Valencia argues that Dr.

Krueger’s report was new, material and temporally relevant. [Doc. 21, pp. 11-15]. The

Commissioner addresses none of these standards in his Response, arguing instead that Dr.

Krueger’s examination occurred nearly two-and-a-half months after the ALJ’s decision and is an

outlier compared with other record evidence, rendering the ALJ’s original decision supported by

substantial evidence. [See Doc. 25, pp. 7-8].

       However, as noted, that is not the test where new and material evidence is submitted. Rather

than examine the Commissioner’s decision for substantial evidence, the Court must determine

whether the evidence should have been considered. This standard is de novo, and no deference is

paid to the Administration’s decision. Threet, 353 F.3d at 1191. This result is mandated by the

Appeals Council’s Order which expressly held that Dr. Krueger’s opinion “does not relate to the

period at issue” and “does not affect the decision about whether [Ms. Valencia was] disabled

beginning on or before August 31, 2018.” AR at 2, 5. As in Padilla, “the Appeals Council’s

dismissal of the additional evidence’s import on the grounds that it was not temporally relevant

indicates that it ultimately found the evidence did not qualify for consideration at all.” Padilla, 525

F. App’x at 712. Likewise, as in Padilla, this case “boils down to whether the Appeals Council

should have considered the additional evidence.” Id.

       The applicable regulations only mandate consideration of additional evidence if it is “new,

material, and chronologically pertinent.” Padilla, 525 F. App’x at 712. “Evidence is new ‘if it is

not duplicative or cumulative,’ and it is material ‘if there is a reasonable possibility that it would



                                                  9
        Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 10 of 11




have changed the outcome….’ Evidence is chronologically pertinent if it relates to the time period

on or before the ALJ's decision.” Padilla, 525 F. App’x at 712. The particular facts of Padilla are

instructive. The court found the new evidence submitted by the claimant – psychological and

audiological evaluations – to meet each prong of the standard for consideration. See 525 F. App’x

at 712-713. The evidence was new because there was no such evaluation at the time of the decision

and the results were not cumulative of existing evidence. Id. The evidence was material because it

potentially undermined the substantial evidence supporting the ALJ’s decision by revealing severe

impairments and nonexertional limitations that the ALJ did not address or evaluate and which

could potentially affect the outcome of the case. Id. Finally, the evidence was temporally relevant

and related to the period before the ALJ’s decision because it corroborated previous diagnoses by

treating doctors prior to the hearing as well as the claimant’s testimony at the hearing about his

impairments. Id.

       This case is analogous. Dr. Krueger’s report corroborates Ms. Valencia’s testimony that

she experiences the symptoms of anxiety and depression and suffers from impaired social

functioning. Critically, Dr. Krueger concluded that Ms. Valencia’s condition is “clearly of long

term duration,” AR at 30, creating a relation back to the period under review by the Commissioner.

The Commissioner’s position that Dr. Krueger’s report is an outlier does not undermine the fact

that it is new, non-cumulative, and materially pertinent to Ms. Valencia’s mental impairments and

nonexertional limitations - some of which would preclude her from work according to the VE’s

testimony. The Commissioner’s position that the report is an outlier is immaterial. Whether

corroborative or contradictory of other evidence, the report is temporally relevant.

       This Court is not permitted at this stage to review the Commissioner’s denial of benefits

for substantial evidence; it is simply tasked with determining whether Dr. Krueger’s report should



                                                10
         Case 1:19-cv-00631-JHR Document 28 Filed 12/08/20 Page 11 of 11




have been considered. And, the Council’s sole reason for disregarding the report – that it was

temporally irrelevant – is unpersuasive against the backdrop of Padilla. Dr. Krueger’s report

relates to Ms. Valencia’s mental health status during the relevant time period and should have been

considered by the Appeals Council as a matter of law.

   VI.      CONCLUSION AND ORDER

         The applicable regulations required the Appeals Council to at least consider Dr. Krueger’s

report when deciding whether to affirm the ALJ’s decision denying Ms. Valencia benefits rather

than disregarding it as temporally irrelevant. Because the Council failed to do so, the Court will

reverse the Commissioner’s Final Decision and remand this case for further administrative

proceedings consistent with this opinion.

         Wherefore, IT IS THEREFORE ORDERED that Plaintiff Cheryl Valencia’s Motion to

Reverse and Remand [Doc. 21], is GRANTED, the Commissioner’s Final Decision in this case is

REVERSED, and Ms. Valencia’s claim is REMANDED for further proceedings consistent with

this decision.




                                                      _____________________________
                                                      Jerry H. Ritter
                                                      U.S. Magistrate Judge
                                                      Presiding by Consent




                                                 11
